Case 1-17-cr-10291-FDS-1 Document 86 Filed in MAD on 03/0‘|/2019 Page 2 of 2

/s/Scott Lauer
Scott Lauer
Assistant Federal Public Defender
February 26, 2019
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA, )
v. § CRIMINAL NO. l7-l()29l-FDS
RICHARD CODY, §
Defendant. )1:
ORDER
saylor, D.J.

The Court, havingr found that the Defendant in the above-entitled matter is indigent and
financially unable to pay expenses necessary for transportation to appear in the District of
Massachusetts for his sentencing, hereby ORDERS the United States Marshals Service,

pursuant to 18 U.S.C. § 4285, to provide an airline ticket from Jacksonville, Florida to Boston
MA on March 6,201?.“_ M rc+urn -

I%M

U'NITED sTATES DISTRICT COURT JUDGE

3»/»2`@/4

DATE

